 


109 HR 1551 IH: Domestic Offshore Energy Reinvestment Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1551 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Jindal (for himself, Mr. Boustany, Mr. McCrery, Mr. Baker, Mr. Melancon, Mr. Jefferson, and Mr. Alexander) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Outer Continental Shelf Lands Act to provide a domestic offshore energy reinvestment program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Domestic Offshore Energy Reinvestment Act of 2005.
2.Domestic offshore energy reinvestment
(a)In generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:

32.Domestic offshore energy reinvestment program
(a)In this section:
(1)The term approved plan means a secure energy reinvestment plan approved by the Secretary under this section.
(2)The term coastal energy State means a coastal State off the coastline of which, within the seaward lateral boundary, an outer Continental Shelf bonus bid or royalty is generated (excluding a bonus bid or royalty from a leased tract within an area of the outer Continental Shelf for which a moratorium on new leasing was in effect as of January 1, 2002, unless the lease was issued before the establishment of the moratorium and was in production on that date).
(3)The term coastal political subdivision means a county, parish, or other equivalent subdivision of a coastal energy State, all or part of which, on the date of the enactment of this section, lies within the boundaries of the coastal zone of the State, as identified in the coastal zone management program of the State approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
(4)The term coastal population means the population of a coastal political subdivision, as determined by the most recent official data of the Census Bureau.
(5)The term coastline has the meaning given the term coast line in section 2(c) of the Submerged Lands Act (43 U.S.C. 1301(c)).
(6)The term Fund means the Secure Energy Reinvestment Fund established by subsection (b)(1).
(7)The term leased tract means a tract maintained under section 6 or leased under section 8 for the purpose of drilling for, developing, and producing oil and natural gas resources.
(8)
(A)Except as provided in subparagraph (B), the term qualified outer Continental Shelf revenues means all amounts received by the United States on or after October 1, 2005, from each leased tract or portion of a leased tract lying seaward of the zone defined and governed by section 8(g) (or lying within that zone but to which section 8(g) does not apply), including bonus bids, rents, royalties (including payments for royalties taken in kind and sold), net profit share payments, and related interest.
(B)The term qualified outer Continental Shelf revenues does not include any revenue from a leased tract or portion of a leased tract that is included within any area of the outer Continental Shelf for which a moratorium on new leasing was in effect as of January 1, 2002, unless the lease was issued before the establishment of the moratorium and was in production on that date.
(9)The term Secretary means the Secretary of the Interior.
(b)
(1)
(A)There is established in the Treasury of the United States a separate account to be known as the Secure Energy Reinvestment Fund.
(B)The Fund shall consist of—
(i)any amount deposited under paragraph (2); and
(ii)any other amounts that are appropriated to the Fund.
(2)For each fiscal year after fiscal year 2006, the Secretary of the Treasury shall deposit into the Fund the following:
(A)Notwithstanding section 9, all qualified outer Continental Shelf revenues attributable to royalties received by the United States during the fiscal year in excess of—
(i)in the case of royalties received in fiscal year 2006, $7,000,000,000;
(ii)in the case of royalties received in fiscal year 2007, $7,100,000,000;
(iii)in the case of royalties received in fiscal year 2008, $7,300,000,000;
(iv)in the case of royalties received in fiscal year 2009, $6,900,000,000;
(v)in the case of royalties received in fiscal year 2010, $7,200,000,000;
(vi)in the case of royalties received in fiscal year 2011, $7,250,000,000;
(vii)in the case of royalties received in fiscal year 2012, $8,125,000,000;
(viii)in the case of royalties received in fiscal year 2013, $8,100,000,000;
(ix)in the case of royalties received in fiscal year 2014, $9,000,000,000; and
(x)in the case of royalties received in fiscal year 2015, $7,500,000,000.
(B)Notwithstanding section 9, any qualified outer Continental shelf revenues that are attributable to bonus bids received by the United States during each of fiscal years 2006 through 2015 in excess of $880,000,000.
(C)Notwithstanding section 9, in addition to amounts deposited under subparagraphs (A), (B), and (F), $150,000,000 of the amounts received by the United States during each of fiscal years 2006 through 2015 as royalties for oil or gas production on the outer Continental Shelf.
(D)All interest earned under paragraph (4).
(E)All repayments made under subsection (f).
(F)Notwithstanding section 9—
(i)for fiscal year 2016, an amount equal to 8 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2015;
(ii)for fiscal year 2017, an amount equal to 10 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2016;
(iii)for fiscal year 2018, an amount equal to 12 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2017;
(iv)for fiscal year 2019, an amount equal to 14 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2018;
(v)for fiscal year 2020, an amount equal to 16 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2019;
(vi)for fiscal year 2021, an amount equal to 18 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2020;
(vii)for fiscal year 2022, an amount equal to 20 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2021;
(viii)for fiscal year 2023, an amount equal to 22 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2022;
(ix)for fiscal year 2024, an amount equal to 24 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2023;
(x)for fiscal year 2025, an amount equal to 26 percent of the qualified outer Continental Shelf revenues received by the United States during fiscal year 2024; and
(xi)for fiscal year 2026 and each subsequent fiscal year, an amount equal to 27 percent of the qualified outer Continental Shelf revenues received by the United States during the preceding fiscal year.
(3)
(A)For each fiscal year after fiscal year 2015 during which amounts received by the United States as royalties for oil or gas production on the outer Continental Shelf are less than the sum of the amounts described in subparagraph (B) and paragraph (2)(F), the Secretary of the Treasury shall reduce each of the amounts described in subparagraph (B) proportionately.
(B)The amounts referred to in subparagraph (A) are—
(i)the amount required to be covered into the Historic Preservation Fund under section 108 of the National Historic Preservation Act (16 U.S.C. 470h) on the date of the enactment of this section;
(ii)the amount required to be credited to the Land and Water Conservation Fund under section 2(c)(2) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5(c)(2)) on the date of enactment of this section; and
(iii)the amount required to be deposited under paragraph (2)(C).
(4)
(A)The Secretary of the Treasury shall invest money in the Fund (including interest) in public debt securities—
(i)with maturities suitable to the needs of the Fund, as determined by the Secretary of the Treasury; and
(ii)bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.
(B)Money invested pursuant to subparagraph (A) shall remain invested until the money is needed to meet a requirement for disbursement under this section.
(5)Not later than December 31, 2010, the Secretary, in consultation with the Secretary of the Treasury, shall—
(A)determine the amount and composition of outer Continental Shelf revenues that were received by the United States during each of fiscal years 2006 through 2010;
(B)project the amount and composition of outer Continental Shelf revenues that will be received by the United States during each of fiscal years 2011 through 2015; and
(C)submit to Congress a report regarding whether any amount described in clauses (vi) through (x) of paragraph (2)(A), or paragraph (2)(B), should be modified to reflect a projection under subparagraph (B).
(6)For each of fiscal years 2006 through 2015, in addition to the amounts deposited into the Fund under paragraph (2), there are authorized to be appropriated to the Fund an amount equal to 8 percent of the qualified outer Continental Shelf revenues received by the United States during the preceding fiscal year.
(c)
(1)
(A)The Secretary shall use any amount remaining in the Fund after the application of subsections (h) and (i) to pay to each coastal energy State, and any coastal political subdivision of a State, the secure energy reinvestment plan of which is approved by the Secretary under this section, the amount allocated to the State or coastal political subdivision, respectively, under this subsection.
(B)During December 2006, and each December thereafter, the Secretary shall make any payment under this paragraph from revenues received by the United States during the preceding fiscal year.
(2)The Secretary shall allocate any amount deposited into the Fund for a fiscal year, and any other amount determined by the Secretary to be available, among coastal energy States, and coastal political subdivisions of those States, that have a plan approved by the Secretary under this section as follows:
(A)
(i)Of the amounts made available for each of the first 10 fiscal years for which amounts are available for allocation under this paragraph, the allocation for each coastal energy State shall be calculated based on the ratio that—
(I)the qualified outer Continental Shelf revenues generated off the coastline of the coastal energy State; bears to
(II)the qualified outer Continental Shelf revenues generated off the coastlines of all coastal energy States for the period beginning January 1, 1992, and ending December 31, 2001.
(ii)Of the amounts made available for a fiscal year after the fiscal years described in clause (i), the allocation for each coastal energy State shall be calculated based on a ratio determined by the Secretary with respect to the qualified outer Continental Shelf revenues generated in the corresponding 10-year period.
(iii)For the purposes of this subparagraph, qualified outer Continental Shelf revenues shall be considered to be generated off the coastline of a coastal energy State if the geographic center of the lease tract from which the revenues are generated is located within the area formed by the extension of the seaward lateral boundaries of the State, calculated using the conventions established to delimit international lateral boundaries under the Law of the Sea.
(B)35 percent of the allocable share of each coastal energy State, as determined under subparagraph (A), shall be allocated among and paid directly to the coastal political subdivisions of the State by the Secretary based on the following formula:
(i)25 percent shall be allocated based on the ratio that—
(I)the coastal population of each coastal political subdivision; bears to
(II)the coastal population of all coastal political subdivisions of the coastal energy State.
(ii)
(I)25 percent shall be allocated based on the ratio that—
(aa)the length, in miles, of the coastline of each coastal political subdivision; bears to
(bb)the length, in miles, of the coastline of all coastal political subdivisions of the State.
(II)For purposes of this clause, in the case of a coastal political subdivision without a coastline, the coastline of the political subdivision shall be 1/3 the average length of the coastline of the other coastal political subdivisions of the State.
(iii)50 percent shall be allocated based on a formula that allocates—
(I)75 percent of the funds based on the relative distance of the coastal political subdivision from any leased tract used to calculate the allocation to that State; and
(II)25 percent of the funds based on the relative level of outer Continental Shelf oil and gas activities in a coastal political subdivision to the level of outer Continental Shelf oil and gas activities in all coastal political subdivisions in the State, as determined by the Secretary.
(3)Any amount allocated to a coastal energy State or coastal political subdivision that is not disbursed because of a failure of a coastal energy State to have an approved plan shall be reallocated by the Secretary among all other coastal energy States in a manner consistent with this subsection, except that the Secretary—
(A)shall hold the amount in escrow within the Fund until the earlier of—
(i)the end of the next fiscal year during which the allocation is made; or
(ii)the date on which a final resolution of an appeal regarding the disapproval of a plan submitted by the State under this section is filed; and
(B)shall continue to hold the amount in escrow until the end of the subsequent fiscal year, if the Secretary determines that a State is making a good faith effort to develop and submit, or update, a secure energy reinvestment plan under subsection (d).
(4)Notwithstanding any other provision of this subsection, the amount allocated under this subsection to each coastal energy State during a fiscal year shall be not less than 5 percent of the total amount available for that fiscal year for allocation under this subsection to coastal energy States.
(5)If the allocation to 1 or more coastal energy States under paragraph (4) during any fiscal year is greater than the amount that would be allocated to those States under this subsection if paragraph (4) did not apply, the allocations under this subsection to all other coastal energy States shall be—
(A)paid from the amount remaining after the amounts allocated under paragraph (4) are deducted; and
(B)reduced on a pro rata basis by the sum of the allocations under paragraph (4) so that not more than 100 percent of the funds available in the Fund for allocation with respect to that fiscal year is allocated.
(d)
(1)
(A)The Governor of a State seeking to receive funds under this section shall prepare, and submit to the Secretary, a secure energy reinvestment plan describing planned expenditures of funds received under this section.
(B)The Governor shall include in the State plan any plan prepared by a coastal political subdivision of the State.
(C)In the development of the State plan, the Governor and the coastal political subdivision shall—
(i)solicit local input;
(ii)provide for public participation; and
(iii)in describing the planned expenditures, include only uses of funds described in subsection (e).
(2)
(A)
(i)The Secretary shall not disburse funds to a State or coastal political subdivision under this section before the date on which the plan of the State is approved under this subsection.
(ii)The Secretary shall approve a plan submitted by a State under paragraph (1) if the Secretary determines that—
(I)each expenditures provided for in the plan is an authorized use under subsection (e); and
(II)the plan contains—
(aa)the name of the State agency that will have the authority to represent and act for the State in dealing with the Secretary for purposes of this section;
(bb)goals including improving the environment and addressing the impacts of oil and gas production from the outer Continental Shelf;
(cc)a description of how the State and coastal political subdivisions of the State will evaluate the effectiveness of the plan;
(dd)a certification by the Governor that ample opportunity has been accorded for public participation in the development and revision of the plan;
(ee)measures for taking into account other relevant Federal resources and programs;
(ff)assurance that the plan is correlated as much as practicable with other State, regional, and local plans;
(gg)for any State for which the ratio determined under clause (i) or (ii) of subsection (c)(2)(A), expressed as a percentage, exceeds 25 percent, a plan to spend not less than 30 percent of the total funds provided to that State and appropriate coastal political subdivisions under this section during any fiscal year to address the socioeconomic or environmental impacts identified in the plan that remain significant or progressive after implementation of mitigation measures identified in the most current environmental impact statement as of the date of enactment of this section required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for lease sales under this Act; and
(hh)a plan to use at least 1/2 of the funds provided pursuant to subsection (c)(2)(B), and a portion of other funds provided to a State under this section, on programs or projects that are coordinated and conducted by a partnership between the State and a coastal political subdivision.
(B)Not later than 90 days after a plan of a State is submitted under this subsection, the Secretary shall approve or disapprove the plan.
(3)Any amendment to or revision of a plan approved under this section shall be—
(A)prepared and submitted in accordance with the requirements of this paragraph; and
(B)approved or disapproved by the Secretary in accordance with paragraph (2)(B).
(e)A coastal energy State, and a coastal political subdivision, shall use any amount paid under this section (including any amounts deposited into a trust fund administered by the State or coastal political subdivision consistent with this subsection), consistent with Federal and State law and the approved plan of the State—
(1)to carry out a project or activity, including an educational activity, for the conservation, protection, or restoration of coastal areas including wetlands;
(2)to mitigate damage to, or protect, fish, wildlife, or natural resources;
(3)to the extent considered reasonable by the Secretary, to carry out planning assistance and pay the administrative costs of complying with this section;
(4)to implement a federally approved plan or program for—
(A)marine, coastal, subsidence, or conservation management; or
(B)protection of resources from natural disasters; and
(5)to mitigate the effect of an outer Continental Shelf activity by providing onshore infrastructure or public service.
(f)If the Secretary determines that an expenditure made by a coastal energy State or coastal political subdivision is not in accordance with the approved plan of the State (including any plan of a coastal political subdivision included in the plan of the State), the Secretary shall not disburse any additional amount under this section to that coastal energy State or coastal political subdivision until—
(1)the amount of the expenditure is repaid to the Secretary; or
(2)the Secretary approves an amendment to the plan that authorizes the expenditure.
(g)The Secretary may require, as a condition of any payment under this section, that a State or coastal political subdivision shall submit to arbitration—
(1)any dispute between the State or coastal political subdivision and the Secretary regarding implementation of this section; and
(2)any dispute between the State and political subdivision regarding implementation of this section, including any failure to include in the plan submitted by the State under subsection (d) any spending plan of the coastal political subdivision.
(h)The Secretary may use not more than 1/2 of 1 percent of the amount in the Fund during a fiscal year to pay the administrative costs of implementing this section.
(i)
(1)An amount equal to 2 percent of an amount deposited into the Fund during each of fiscal years 2006 through 2015 shall be available to the Secretary to provide funding for the Coastal Restoration and Enhancement through Science and Technology program.
(2)For purposes of determining the amount appropriated under any other provision of law that authorizes appropriations to carry out the Coastal Restoration and Enhancement through Science and Technology program, any amount made available under paragraph (1) during a fiscal year shall be treated as appropriated under that other provision.
(j)Subject to subsection (e), a coastal energy State or coastal political subdivision may use funds provided to that State or coastal political subdivision under this section for any payment that is eligible to be made with funds provided to States under section 35 of the Mineral Leasing Act (30 U.S.C. 191).
(k)
(1)The Governor of a coastal energy State, in coordination with the coastal political subdivisions of that State, shall account for all funds received under this section during the previous fiscal year in a written report to the Secretary.
(2)The report shall include, in accordance with regulations prescribed by the Secretary, a description of all projects and activities that received funds under this section.
(3)The report may incorporate by reference any other report required to be submitted under another provision of law.
(l)The Secretary shall require, as a condition of any allocation of funds provided under this section, that a State or coastal political subdivision shall include on any sign installed at a site at or near an entrance or public use area for which funds provided under this section are used a statement that the existence or development of the site is a product of those funds..
(b)Conforming amendmentsSection 31 of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is amended—
(1)by striking subsection (a);
(2)in subsection (c), by striking For fiscal year 2001, $150,000,000 is and inserting Such sums as may be necessary to carry out this section are;
(3)in subsection (d)(1)(B), by striking , except and all that follows through the end of the sentence and inserting a period;
(4)by redesignating subsections (b) though (g) as subsections (a) through (f), respectively; and
(5)by striking subsection (f) each place it appears and inserting subsection (e).
(c)Use of Coastal Restoration and Enhancement through Science and Technology program
(1)AuthorizationThe Secretary of the Interior and the Secretary of Commerce may use the Coastal Restoration and Enhancement through Science and Technology program for the purposes of—
(A)assessing the effects of a coastal habitat restoration technique;
(B)developing improved ecosystem modeling capabilities to improve predictions of coastal conditions and habitat change;
(C)developing a new technology for a restoration activity; and
(D)identifying economic options to address socioeconomic consequences of coastal degradation.
(2)ConditionThe Secretary of the Interior, in consultation with the Secretary of Commerce, shall ensure that the program—
(A)establishes procedures designed to avoid duplicative activities among Federal agencies and entities receiving Federal funds;
(B)coordinates with any person involved in a similar activity; and
(C)establishes a mechanism to collect, organize, and make available information and findings on coastal restoration.
(3)ReportNot later than September 30, 2010, the Secretary of the Interior, in consultation with the Secretary of Commerce, shall submit to Congress a report that—
(A)describes the effectiveness of any Federal or State restoration effort pursuant to this subsection; and
(B)makes recommendations to improve coordinated coastal restoration efforts.
(4)FundingThere is authorized to be appropriated to the Secretary to carry out this subsection $10,000,000 for each of fiscal years 2006 through 2015. 
 
